DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Demers et al (US 2008/0179528 A1).
Regarding claims 1, 11, Demers et al discloses a method and apparatus of generating a terahertz wave (terahertz spectrometer) (paragraph [0038] and Figs. 1A and 1B), comprising: outputting a laser comb (204) (paragraph [0038]) by modulating (226) a laser output (208) from a laser source (204) based on a linearly modulated frequency (frequency comb spectrum) (paragraphs [0039] and [0046]) of an output that is a output from a frequency source (paragraph [0039]); and generating a terahertz wave based on a first comb and a second comb line selected from the laser comb (paragraphs [0038], [0047], [0056]).

    PNG
    media_image1.png
    267
    617
    media_image1.png
    Greyscale

	Regarding claim 4, Demers et al discloses wherein the optical filter is a filter in which a function of at least one of a wavelength selective switch (paragraph [0022]).
Regarding claim 5, Demers et al discloses further comprising: modulating a frequency of the output (paragraph [0031]).
Regarding claim 6, Demers et al discloses wherein the modulating comprises: linearly modulating the frequency of the output from a first value to a second value with time (paragraph [0006], [0009], [0051]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demers et al (US 2008/0179528 A1) in view of Ouali et al (FR3061367 B1).
. 
Allowable Subject Matter
Claims 2, 7-10, 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art fails to disclose or reasonably suggest wherein the generating comprises: selecting the first comb line and the second come line from the laser comb using an optical filter such that a difference in frequency corresponds to a terahertz frequency range; and generating the terahertz wave based on a difference in frequency between the first comb and the second comb line, as claimed. 
Regarding claims 7-10, the prior art fails to disclose or reasonably suggest wherein the linearly modulating comprises: modulating the frequency of the output such that the frequency is linearly repeated from the first value to the second value; generating the laser comb for each modulation time point at which the frequency of the output is modulated, as claimed. 
Regarding claims 12-17, the prior art fails to disclose or reasonably suggest wherein further comprising: a frequency modulator configured to modulate a frequency of the output such that the 
Claim 18 is allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 18, the prior art fails to disclose or reasonably suggest wherein a terahertz wave generation system comprising: a terahertz wave apparatus wherein the apparatus  modulates a frequency of an output that is output from the frequency source such that the frequency is linearly repeated from a first value to a second value, generates a laser comb by modulating a laser output from the laser source at each modulation time point at which the frequency of the output is modulated based on the modulated frequency, selects a first comb line and a second comb line from the laser comb, and generates a terahertz wave based on the first comb line and the second comb line, as claimed in combination with the rest of the claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davies et al (GB 2415309 A) discloses an electromagnetic transmission and reception system comprises a transmitter section and a receiver section. The transmitter section has a first signal source, a second signal source at a lower frequency than the first signal source, and means for generating from the first and second signal sources a plurality of signals with fixed frequency spacing derived from the second signal source frequency. One or more pairs of the plurality of signals are selected, and for the or 

    PNG
    media_image2.png
    343
    737
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/